Exhibit 10.56

Summary of Compensation for Non-Employee Directors

As of December 31, 2008, PC Connection, Inc.’s (the “Company’s”) non-employee
directors consisted of: (i) Bruce Barone; (ii) Joseph Baute; and (iii) Donald
Weatherson. Effective June 1, 2008, each non-employee director received a
standard quarterly retainer fee of $10,000 for service on the Board as well as
$2,500 for each individual board meeting attended. Previously, each non-employee
director was paid $9,000 per quarter and $1,500 for each board meeting attended.
Non-employee directors continued in 2008 to receive $1,500 for each committee
meeting attended. The table below sets forth the total retainer fee paid in
2008, per board meeting fees from June 1, 2008, and per committee meeting fees
paid to our non-employee directors in 2008:

 

Director

   Total Retainer Fee
Paid in 2008(1)    Fee Per Board
Meeting Attended    Fee Per Committee
Meeting Attended

Bruce Barone

   $38,000    $2,500    $1,500

Joseph Baute

   $38,000    $2,500    $1,500

Donald Weatherson

   $38,000    $2,500    $1,500

 

  (1) In addition, the non-employee directors receive reimbursement for all
reasonable expenses incurred in attending board and committee meetings.